These are eight appeals from orders of the Merit Systems Protection Board ( mspb ). Petitioners are former civilian employees of the United States Government. They are *839Philippine Nationals, reside in the Philippines, and, being retired, seek retirement annuities under United States law.
A former claim, Guevara v. United States, 229 Ct. Cl. 595, was similar except that it was a pre-reform Act case. Under date of November 13, 1981, we ordered the claim dismissed, reasoning that Mr. Guevara did not have the requisite 5 years of covered service, most of his time in United States employment having been spent in an excepted position not subject to United States retirement. He appeared ostensibly pro se, and filed no brief here, but we took his brief before the mspb as and for a brief in this court.
Respondent takes Guevara as a test case and moves to consolidate and dismiss the above eight. We do not have the necessary assurance to determine that all the cases are so identical that a mere reference to Guevara will show they lack any merit. Since petitioners are foreign nationals who are not represented by counsel and who reside at a great distance, care is requisite to establish the facts before we conclude that the claims are unmeritorious. If petitioners had been furnished a copy of our Guevara decision and agreed they had no case and to abandon their petitions, that would be a different case, of course.
Accordingly, respondent’s motions are denied without prejudice to a renewal properly founded on the mspb records, and furnishing an analysis of each claim, with dates of employment, job classifications, etc., so we could determine whether Guevara is an effective precedent.
IT IS SO ORDERED
On November 16, 1982 the United States Court of Appeals for the Federal Circuit affirmed the decisions of the mspb